DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative Jun Li on February 10, 2020

Claims
Please replace claims as following: 

Claim 1 (Currently Amended) A method, comprising: 
receiving, at a vehicle, a connection request from an electronic device, wherein the connection request is a Bluetooth pairing request; and
in response to receiving the Bluetooth pairing request, initiating, by the vehicle, a Bluetooth pairing operation, wherein the Bluetooth pairing operation comprises:
sending, by the vehicle and to the electronic device, a first Bluetooth message that comprises a query for security posture information;
in response to the query, receiving, at the vehicle, a second Bluetooth message that comprises security posture information from the electronic device, wherein the security posture information comprises at least one of operating system update information or antivirus status information; 
determining, at the vehicle, a security confidence score of the electronic device based on the security posture information of the electronic device;
determining, by the vehicle, whether to connect to the electronic device based on the security confidence score 
in response to determining to connect to the electronic device based on the security posture information of the electronic device, sending, by the vehicle, a third Bluetooth message indicating a successful Bluetooth pairing.

Claim 4 (Canceled) 

Claim 8 (Currently Amended)  A vehicle, comprising:
at least one hardware processor; and
a computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when executed, cause the at least one hardware processor to perform operations comprising:
receiving, at the vehicle, a connection request from an electronic device, wherein the connection request is a Bluetooth pairing request; and
in response to receiving the Bluetooth pairing request, initiating, by the vehicle, a Bluetooth pairing operation, wherein the Bluetooth pairing operation comprises:
sending, by the vehicle and to the electronic device, a first Bluetooth message that comprises a query for security posture information;
in response to the query, receiving, at the vehicle, a second Bluetooth message that comprises security posture information from the electronic device, wherein the security posture information comprises at least one of operating system update information or antivirus status information; 
determining, at the vehicle, a security confidence score of the electronic device based on the security posture information of the electronic device;
determining, by the vehicle, whether to connect to the electronic device based on the security confidence score 


Claim 11 (Canceled)

Claim 15 (Currently Amended) A non-transitory computer-readable medium storing instructions which, when executed, cause a computing device to perform operations comprising:
receiving, at a vehicle, a connection request from an electronic device, wherein the connection request is a Bluetooth pairing request; and
in response to receiving the Bluetooth pairing request, initiating, by the vehicle, a Bluetooth pairing operation, wherein the Bluetooth pairing operation comprises:
sending, by the vehicle and to the electronic device, a first Bluetooth message that comprises a query for security posture information;
in response to the query, receiving, at the vehicle, a second Bluetooth message that comprises security posture information from the electronic device, wherein the security posture information comprises at least one of operating system update information or antivirus status information; 
determining, at the vehicle, a security confidence score of the electronic device based on the security posture information of the electronic device;
determining, by the vehicle, whether to connect to the electronic device based on the security confidence score 
in response to determining to connect to the electronic device based on the security posture information of the electronic device, sending, by the vehicle, a third Bluetooth message indicating a successful Bluetooth pairing.

Claim 18 (Canceled)
 

Examiner's Statement of Reason for Allowance

Claims 1, 5-8, 12-15, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to improve the security for machine to machine communications. In some aspects, a method is disclosed comprising: receiving, at a vehicle, a connection request from an electronic device; receiving, at the vehicle, security posture information from the electronic device, wherein the security posture information comprises at least one of operating system update information or antivirus status information; and determining, by the vehicle, whether to connect to the electronic device based on the security posture information of the electronic device. 
.

The closest prior art, as previously recited, are Alloche et al. (US 2018/0295518 A1), Gleichauf et al. (US 9,436,820) and Condry et al. (US 2014/0173738); in which, Alloche discloses a computerized method comprising, on a mobile computing device, processing a vehicle integration request made by one or more of (i) the mobile computing device and (ii) a transportation vehicle. The mobile computing device computes a risk assessment value that quantifies a security risk to the transportation vehicle as a result of connecting the mobile computing device to the transportation vehicle, where the computing is based on one or more of a hardware and a software of the mobile computing device. The mobile computing device transmits the risk assessment value to a vehicle computer integrated in the transportation vehicle. The mobile computing device completes a digital data connection with the vehicle computer when the risk assessment value complies with a vehicle access security policy of the vehicle 



receiving, at a vehicle, a connection request from an electronic device, wherein the connection request is a Bluetooth pairing request; and in response to receiving the Bluetooth pairing request, initiating, by the vehicle, a Bluetooth pairing operation, wherein the Bluetooth pairing operation comprises: sending, by the vehicle and to the electronic device, a first Bluetooth message that comprises a query for security posture information; in response to the query, receiving, at the vehicle, a second Bluetooth message that comprises security posture information from the electronic device, wherein the security posture information comprises at least one of operating system update information or antivirus status information; determining, at the vehicle, a security confidence score of the electronic device based on the security posture information of the electronic device; determining, by the vehicle, whether to connect to the electronic device based on the security confidence score of the electronic device; and in response to determining to connect to the electronic device based on the security posture information of the electronic device, sending, by the vehicle, a third Bluetooth message indicating a successful Bluetooth pairing.


Therefore the claims are allowable over the cited prior art.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARI L SCHMIDT/Primary Examiner, Art Unit 2439